Title: To John Adams from United States House of Representatives, 28 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 28, 1791
				
				The House of Representatives have passed a bill, entitled “An act concerning the rates of foreign coins,” in which they desire the concurrence of the Senate:They agree to the amendments of the Senate, to the bill, entitled “An act for raising and adding another regiment to the military establishment of the United States, and for making further provision for the protection of the frontiers,” with amendments; in which amendments to the amendments, they desire the concurrence of the Senate.
				
					
				
				
			